The MiddlesexWaterEnterprise Powered by Professionals Annual Meeting of Shareholders May 25, 2010 Forward Looking Statement Certain matters discussed in this presentation areforward-lookingstatements intended to qualify for the“safe harbor” from liability established by the PrivateSecurities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as suchbecause the context of the statement will include wordssuch as the Company “believes,” “anticipates,” “expects”or words of similar import.Similarly, statements thatdescribe the Company’s future plans, objectives,estimates or goals are also forward-looking statementsthat are subject to the risks and uncertainties that couldcause actual results to differ materially from thoseexpressed or implied in the statements. Customer Growth(NJ and DE) Regulated vs. Non-RegulatedCustomers Drivers of Growth Demand forquality water andwastewaterservice continuesin NJ, DE andbeyond Increasinglystringent waterquality regulations Developers/smallsystems seekproblem solvers Service not restricted bygeographicborders Twin Lakes Utilities, Inc.Shohola, PA Water Quality Providing safe,quality drinking wateris the core of ourbusiness.Ourcustomers place theirconfidence in us andwe take our role asprotectors of publichealth seriously. Emergency Response Systemwide Boil WaterAdvisory - March 2010 We continue to refineexisting plans toaddress emergencies. Water and Wastewater Facilities We operate over 143 facilities in DE: § 87 Water Plants § 6 Wastewater Plants § 50 Contract Operation Agreements • Angola, Sussex County, DE 340 acres for potential 1.45 MGD capacity facility •
